DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Maier on 4/20/2021.

The application has been amended as follows: 
Claim 1, A display panel comprising:

a display substrate comprising a display area and a non-display area, the non-display area being provided with a first circuit and a second circuit extending to the display area, respectively; the non-display area being further provided with at least one first auxiliary circuit electrically connected in parallel with the first circuit  and  at least one second auxiliary circuit electrically connected in parallel with the second circuit,

wherein the second circuit comprises a third line and a fourth line, at least one second auxiliary circuit comprises two second auxiliary circuits, one of the two second auxiliary circuits is electrically connected in parallel with the third line, and the other one of the two second auxiliary circuits is electrically connected in parallel with the fourth line,

wherein the display substrate further comprises package area, the display area is located at an inner side of the package area, and the non-display area is located at an exterior side of the package area and arranged in a ring around the display area,

wherein the first circuit comprises a first line and a second line, the first line and the second line extend from the non-display area to the display area, and the at least one first auxiliary circuit is connected between the first line and the second line outside the package area,
wherein the third line and the fourth line are located at both sides of the first circuit
respectively, wherein one end of the one of the two second auxiliary circuits is connected to the third line outside the package area, and the other end of the one of the two second auxiliary circuits is connected to the third line inside the package area,
wherein one end of the other one of the two second auxiliary circuits is connected to the fourth line outside the package area, and the other end of the other one of the two second auxiliary circuits is connected to the fourth line inside the package area.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the third line and the fourth line are located at both sides of the first circuit
respectively, wherein one end of the one of the two second auxiliary circuits is connected to the third line outside the package area, and the other end of the one of the two second auxiliary circuits is connected to the third line inside the package area,
wherein one end of the other one of the two second auxiliary circuits is connected to the fourth line outside the package area, and the other end of the other one of the two second auxiliary circuits is connected to the fourth line inside the package area, as claimed in combination with the remaining limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621